IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Board of Supervisors                            :
of Willistown Township                          :   No. 1434 C.D. 2015
                                                :       1456 C.D. 2015
                v.                              :       1460 C.D. 2015
                                                :       1549 C.D. 2015
Main Line Gardens, Inc.                         :       1573 C.D. 2015
and Coffman Associates, LLC                     :       1574 C.D. 2015
                        Appellants              :   Argued: April 10, 2018

BEFORE:        HONORABLE ROBERT SIMPSON, Judge
               HONORABLE PATRICIA A. McCULLOUGH, Judge
               HONORABLE BONNIE BRIGANCE LEADBETTER, Judge


OPINION
BY JUDGE SIMPSON                                FILED: May 9, 2018

               These six consolidated appeals return to this Court following our
Supreme Court’s remand in Board of Supervisors of Willistown Township v. Main
Line Gardens, Inc., 155 A.3d 39 (Pa. 2017) (Main Line Gardens II). In Main Line
Gardens II, the Supreme Court determined a single judge of this Court erred in
dismissing the appeals filed by Main Line Gardens, Inc. and Coffman Associates,
LLC (collectively, Main Line) following the Court of Common Pleas of Chester
County’s1 (trial court) entry of judgment against Main Line in six zoning
enforcement actions filed by the Willistown Township Board of Supervisors
(Township). A single judge of this Court dismissed Main Line’s appeals based on
its failure to file briefs in support of its post-trial motions in the trial court. Our
Supreme Court reversed and remanded to this Court for review of the merits of the
issues raised in Main Line’s underlying appeals.



      1
          The Honorable Robert J. Shenkin, S.J., presided.
             As to the merits, Main Line primarily argues the trial court erred in
determining Main Line waived the issue of res judicata, which, it asserts, bars the
Township’s enforcement actions. Main Line also contends the trial court erred in
awarding attorney fees to the Township. Upon review, we affirm.


                                   I. Background
             In April 2011, the Township issued Main Line a zoning enforcement
notice, which indicated that Main Line’s garden center use did not comply with the
terms of a prior conditional use decision as well as the Willistown Township Zoning
Ordinance of 1981 (zoning ordinance).         Relevant here, the Township alleged
continuing violations by Main Line related to the dumping, storing, transferring, or
processing of tree waste in the form of wood chips, in violation of Section 139-
146(B) of the zoning ordinance. Main Line appealed the enforcement notice to the
Zoning Hearing Board of Willistown Township (ZHB), which, after hearings,
determined Main Line was in violation of the zoning ordinance and prior conditional
use approval. The trial court upheld the ZHB’s decision, as modified, and this Court
affirmed. Thereafter, the Supreme Court denied Main Line’s petition for allowance
of appeal.


             To enforce the ZHB’s determination, in August 2013, the Township
filed seven civil complaint enforcement actions against Main Line in magisterial
district court for per diem violations of the zoning ordinance. Each complaint sought
per diem violations for specific 12-day periods because, based on the jurisdictional
limit of the magisterial district court ($12,000 per action), the Township had to file
seven separate actions seeking discrete 12-day periods of violations in each, separate
action. A hearing ensued before a magisterial district judge.

                                          2
              Ultimately, the magisterial district court issued separate notices of
judgment against Main Line in the amount of $6,143 on each of the seven
complaints, for a total judgment of $43,001.             Main Line appealed the seven
magisterial district court judgments to the trial court, and the Township filed
complaints against Main Line in each of the seven actions. In each complaint, the
Township sought the imposition of per diem fines for the period of May 23, 2012,
to August 14, 2013.2


              In May 2014, after civil arbitrations in the seven actions, an arbitration
panel entered an award in favor of the Township in one of the seven actions in the
amount of $21,274.67, and in favor of Main Line in the remaining six actions. The
Township entered judgment on the arbitrators’ award in the one case decided in its
favor, and it filed notices of appeal in the other six cases, which then proceeded
before the trial court de novo. See Pa. R.C.P. No. 1311(a).


              Prior to trial, Main Line filed motions for summary judgment in the six
remaining actions. In supporting briefs filed in each case, Main Line argued that res
judicata barred the Township from offering proof of damages because the arbitrators
rendered a decision on damages (in the first case decided in favor of the Township)
for the entire 84-day period alleged in that case, and that case was a final judgment
because the Township did not appeal that decision.



       2
          The August 14, 2013 end date was a typographical error; the Township intended to seek
imposition of per diem fines from May 23, 2012 through August 14, 2012. Reproduced Record
(R.R.) at 527a.

                                              3
                In response, the Township filed a motion for leave to amend its
complaints in the six actions to set forth the distinct 12-day periods set forth in the
complaints it filed in the magisterial district court. Main Line filed responsive briefs,
arguing against amendment based on res judicata. The Township also filed cross-
motions for summary judgment with supporting briefs in the six cases, offering its
own res judicata argument, namely that the doctrine should bar Main Line from
contesting the arbitrators’ factual findings relating to its zoning ordinance violations
in the case decided in favor of the Township as Main Line did not appeal that
decision. Main Line filed responses and supporting briefs to the Township’s cross-
motions for summary judgment, offering further argument on the application of res
judicata under the existing procedural posture of the six cases.


                Thereafter, the trial court denied all of the motions and cross-motions
for summary judgment. At the outset of a non-jury trial, over Main Line’s objections
based on res judicata, the trial court granted the Township’s motion to amend its six
complaints.3 The trial court acknowledged Main Line’s res judicata and collateral
estoppel objections, and the trial court provided the parties an opportunity to argue
those issues.


                After the non-jury trial, the trial court ruled in favor of the Township in
all six actions in the amount of $15,200 in each case (for a total of $91,200). In a
footnote to the first of its six orders, the trial court indicated that Main Line did not
properly raise res judicata as a defense in the six actions because it did not raise the
defense in its pleadings. Specifically, the trial court stated:

       3
       Despite having been granted leave to do so, the docket sheets do not reflect that the
Township filed amended complaints.

                                              4
                       Not having been pled, [Main Line’s] reliance on the
                defense of res judicata is unavailing. Had that defense
                been pled, [the Township] could have taken the
                appropriate steps to separate each of the causes of action.
                Further, the actual violations have been proven with
                sufficient specificity, the burden being on the [Township]
                to demonstrate the violations but only by a preponderance
                of the evidence and we impose a fine of $100 per day. In
                addition, [the Township] is entitled to recover its
                reasonable and appropriate attorney’s fees and costs,
                Borough of Bradford Woods v. Platts, 799 A.2d 984 (Pa.
                Cmwlth. 2002), but [the Township] also has the burden of
                proof as to those damages. In this and the related cases, it
                was difficult to ascertain the appropriate amount to be
                awarded but we are satisfied that the amounts awarded in
                this and the related cases (we divided the awardable costs
                and fees equally among the cases) are sufficiently
                supported by the evidence.

Reproduced Record (R.R.) at 535a.


                Main Line filed timely post-trial motions in each of the six cases.
However, it did not file briefs in support of its post-trial motions. The trial court
subsequently entered six separate orders denying Main Line’s post-trial motions, and
it entered six separate judgments against Main Line.
                Main Line filed six notices of appeal from the six separate judgments
entered in the trial court.4 The trial court directed Main Line to file concise
statements of the errors complained of on appeal pursuant to Pa. R.A.P. 1925(b),
which it did.




       4
         In addition, the Township filed six separate notices of cross-appeal to this Court from the
six separate judgments entered by the trial court, which were consolidated with Main Line’s
appeals. The Township subsequently discontinued its cross-appeals.

                                                 5
             The trial court subsequently issued an opinion pursuant to Pa. R.A.P.
1925(a). In its opinion, the trial court explained that Main Line first asserted that
the trial court erred in finding Main Line did not avail itself of the defense of res
judicata. The trial court stated Main Line was correct in that assertion, but the trial
court’s error in deeming the defense of res judiciata waived was harmless because,
on the merits, the defense did not apply here.


             To that end, the trial court stated, the doctrine of res judicata precludes
an action where the former and latter suits possess the following common elements:
(1) identity of issues; (2) identity of causes of action; (3) identity of persons and
parties to the action; and, (4) identity of the capacity of the parties suing or being
sued. In re Iulo, 766 A.2d 335 (Pa. 2001); see also Daley v. A.W. Chesterton, Inc.,
37 A.3d 1175 (Pa. 2012). Here, the trial court stated, each of the seven suits the
Township filed related to different time periods; therefore, the requisite identities
were not present.


             Next, the trial court stated, Main Line’s second argument was that the
trial court erred in permitting amendment of the six complaints that proceeded to
trial. The trial court explained Main Line’s argument on this point depended on its
first argument, that the claims in the six complaints were barred by res judicata.
However, the trial court stated, as noted above, each of the seven complaints covered
a distinct time period; therefore, res judicata did not apply.


             Finally, the trial court stated, Main Line argued that the trial court erred
in awarding attorney fees where the evidence the Township presented commingled



                                           6
allowable fees with those that were not recoverable. The trial court explained that
Main Line was correct that the evidence did not clearly differentiate the fees incurred
for each of the applicable 12-day periods. However, the trial court stated, based on
the evidence presented, it was able to make a determination with reasonable
accuracy and without impermissible speculation.5


               For these reasons, the trial court opined that this Court should affirm
the trial court’s order denying Main Line’s post-trial motions.6


               Before this Court, the Township filed an application to dismiss Main
Line’s appeals based on its failure to file briefs in support of its post-trial motions in

       5
          The trial court explained, “under Pennsylvania law, damages need not be proved with
mathematical certainty, but only with reasonable certainty, and evidence of damages may consist
of probabilities and inferences.” E.C. Ernst, Inc. v. Koppers Co., 626 F.2d 324, 327 (3d Cir. 1980).
“Although the law does not command mathematical precision from evidence in finding damages,
sufficient facts must be introduced so that the court can arrive at an intelligent estimate without
conjecture. Rochez Bros., Inc. v. Rhoades, 527 F.2d 891, [895] (3d Cir. 1975) cert. den. [425 U.S.
993 (1976)]. Where the amount of damage can be fairly estimated from the evidence, the recovery
will be sustained even though such amount cannot be determined with entire accuracy. [Mass.
Bonding & Ins. Co. v. Johnston & Harder, 22 A.2d 709 (Pa. 1941)]. It is only required that the
proof afford a reasonable basis from which the fact-finder can calculate the plaintiff’s loss. Myer
Feinstein Co. v. DeVincent, [30 A.2d 221 (Pa. Super. 1943)]; [Am. Air Filter Co., Inc. v.
McNichol, 527 F.2d 1297 (3d Cir. 1975)]; G.C.S., Inc. v. Foster Wheeler Corp., 437 F. Supp. 757
(W.D. Pa. 1975).” Delahanty v. First Pa. Bank, N.A., 464 A.2d 1243, 1257-58 (Pa. Super. 1983).
“A plaintiff must provide information to allow the [fact-finder] to calculate damages without
engaging in speculation. Bolus v. United Penn Bank, 525 A.2d 1215, 1226 (Pa. Super. 1987).
Damages need not be proven with mathematical certainty. Id. The determination of the amount of
damages is for the [fact-finder], and a reviewing court must give deference to the [fact-finder’s]
determination. [Delahanty].” A. Scott Enters., Inc. v. City of Allentown, 102 A.3d 1060, 1070
(Pa. Cmwlth. 2014), rev’d on other grounds, 142 A.3d 779 (Pa. 2016).
        6
          The trial court further stated that the sole issue raised by the Township in its cross-appeals
was that the trial court erred in not awarding the full amount claimed as damages in fines, attorney
fees and costs. The trial court rejected this assertion. As stated in footnote 4, the Township
discontinued its cross-appeals in this matter; therefore, this issue is not before us in this appeal.




                                                   7
the trial court. Relying on a Superior Court decision,7 a single judge of this Court
agreed that Main Line’s failure to file briefs in support of its post-trial motions
resulted in the waiver of all of Main Line’s issues on appeal. Bd. of Supervisors of
Willistown Twp. v. Main Line Gardens, Inc. (Pa. Cmwlth., Nos. 953-958, 1434,
1456, 1460, 1549, 1573, 1574 C.D. 2015, filed Nov. 17, 2015) (single judge op.)
(Main Line Gardens I), rev’d by Main Line Gardens II. Therefore, a single judge of
this Court dismissed Main Line’s appeals. Id. After this Court denied Main Line’s
application for reargument, Main Line filed a petition for allowance of appeal, which
the Supreme Court granted.8


               Ultimately, the Supreme Court held that this Court erred in dismissing
Main Line’s appeals where: (1) Pa. R.C.P. No. 227.1(b)(2) does not require
supporting briefs or the presentation of argument when post-trial motions are filed;
rather, the trial court has discretion to request that the parties file briefs if it requires
further advocacy on the issues; (2) as a result, the trial court had discretion to
overlook Main Line’s failure to file a brief in support of its post-trial motions; and,
(3) the trial court ruled on the merits of Main Line’s post-trial motions based on the
fact that the parties previously briefed the issues raised in the post-trial motions, and
the trial court heard argument on those issues. Main Line Gardens II. As such, the


       7
         DiSalle v. P.G. Publ’g Co., 544 A.2d 1345 (Pa. Super. 1988), appeal denied, 557 A.2d
724 (Pa. 1989), abrogated by Bd. of Supervisors of Willistown Twp. v. Main Line Gardens, Inc.,
155 A.3d 39 (Pa. 2017).
       8
         Bd. of Supervisors of Willistown Twp. v. Main Line Gardens, Inc., 138 A.3d 609 (Pa.
2016) (granting allowance of appeal on the following issue: “[U]nder Rule 227.1 of the
Pennsylvania Rules of Civil Procedure, where a trial court rules on post-trial motions and expresses
reliance on previously filed briefs that fully argue the post-trial issues, may an appellate court
nevertheless dismiss the appeal for failure to file an accompanying brief?).



                                                 8
Supreme Court remanded to this Court for a review of the merits of Main Line’s
issues on appeal. Id.


               On remand, this Court directed the parties to file briefs on the merits of
Main Line’s appeals, which they did. Main Line’s consolidated appeals are now
before us for disposition.9



       9
           After the parties filed briefs on the merits, Main Line filed an application to file a
supplemental brief to include reference to what it referred to as a dispositive decision rendered
after Main Line filed its briefs. In particular, Main Line referenced this Court’s decision in
Borough of West Conshohocken v. Soppick, 164 A.3d 555 (Pa. Cmwlth. 2017) (borough’s
enforcement action against landowners was premature where borough initiated action before there
was a final determination that landowners violated the zoning ordinance as landowners had not
exhausted their appeal rights). Through its application, Main Line essentially conceded it did not
raise this issue below, but it asserted the issue was not waived because it was jurisdictional in
nature.
         The Township filed an answer in which it asserted this Court’s decision in Soppick was
not an enunciation of new law, but rather a reaffirmation of this Court’s prior holdings. See Woll
v. Monaghan Twp., 948 A.2d 933 (Pa. Cmwlth. 2008); Borough of Bradford Woods v. Platts, 799
A.2d 984 (Pa. Cmwlth. 2002). Here, the Township argued, in the enforcement proceedings filed
by the Township against Main Line that were conducted before the ZHB, the magisterial district
court, and then the trial court sitting de novo, Main Line did not claim the enforcement proceedings
initiated by the Township were premature. Thus, the Township asserted, Main Line waived this
issue.
         In addition, the Township argued, Main Line’s contention that the issue was jurisdictional
(and therefore non-waivable) was incorrect as a matter of law. To that end, the Township asserted:
jurisdiction over an appeal of a zoning officer’s enforcement notice is vested in the ZHB pursuant
to Sections 616.1 and 909.1(a)(3) of the Pennsylvania Municipalities Planning Code (MPC), Act
of July 31, 1968, P.L. 805, added by the Act of December 21, 1988, P.L. 1329, as amended, 53
P.S. §§10616.1 and 10909.1(a)(3); jurisdiction over subsequent enforcement proceedings under
Section 617.2 of the MPC, added by the Act of December 21, 1988, P.L. 1329, as amended, 53
P.S. §10617.2, is vested in magisterial district courts pursuant to Section 617.1 of the MPC, added
by the Act of December 21, 1988, P.L. 1329, as amended, 53 P.S. §10617.1, and 42 Pa. C.S.
§1515(a)(7); and, jurisdiction over a de novo appeal from a judgment entered by a magisterial
district court is vested in the courts of common pleas pursuant to 42 Pa. C.S. §932 and Pa.R.C.P.
M.D.J. Nos. 1002(A) and 1007. The Township argued that the procedural history of this case
followed that path, and there was no colorable argument that any of the proceedings below were
extra-jurisdictional.



                                                 9
                                             II. Issues
               On appeal,10 Main Line raises three issues. First, it argues the trial court
erred in finding it waived the issue of res judicata where: (a) the issue first arose
after the pleadings were closed; (b) Main Line raised the issue in multiple pre-trial
filings; and, (c) the trial court stated during trial, “I think that’s sufficient to raise the
question of collateral estoppel as well as technical res judicata, and I’ll hear your
arguments this afternoon.” R.R. at 489a. Main Line also asserts the trial court erred
in its Pa. R.A.P. 1925(a) Opinion by modifying the final, unappealed order issued
by the arbitration panel in an identical case, between the same parties, which was
reduced to judgment and the judgment paid. Additionally, Main Line contends the
trial court erred in awarding attorney fees to the Township where the only evidence
was that the fees claimed were not allocated between those matters in which Main
Line prevailed before the ZHB and the trial court, and those matters that were the
subject of the enforcement citation, leading to this appeal.

                                         III. Discussion
                                         A. Res Judicata
                                         1. Contentions


        Ultimately, this Court denied Main Line’s application to file a supplemental brief.
Nevertheless, in their oral arguments to this Court, the parties repeated the assertions made in their
papers.
        We agree with the Township’s arguments. Based on the authority cited by the Township,
we hold that the decision in Soppick was not an enunciation of new law, and that Main Line waived
the issue of premature enforcement by failing to raise it at any time before the current appeal to
this Court. Furthermore, based upon the authority cited by the Township, we hold the issue of
premature enforcement is not a non-waivable matter of jurisdiction (authority of the tribunal to
act).
       10
           Our review of a non-jury trial is limited to determining whether competent evidence
supports the trial court’s findings and whether the trial court committed an error of law. Swift v.
Dep’t of Transp., 937 A.2d 1162 (Pa. Cmwlth. 2007). This Court cannot reweigh evidence or
substitute its judgment for that of the fact-finder. Id.

                                                 10
             Main Line first argues the trial court erred in determining Main Line
waived the defense of res judicata because the defense did not arise until: (1) after
the pleadings were closed; (2) the arbitration was complete; and, (3) the arbitrators’
award in one of the identical cases was not timely appealed and became final.


             Main Line contends the trial court deemed the issue of res judicata
waived based on the fact that Main Line did not plead res judicata as new matter
despite the fact that, at the outset of trial, the trial court permitted the Township to
amend its six remaining complaints in an effort to avoid the impact of res judicata,
as raised by Main Line in numerous other filings. Further, Main Line asserts, the
trial court stated that if the Township was faced with a pleading of res judicata, as
opposed to a series of motions, it could have taken appropriate steps to separate the
causes of action. Main Line argues the trial court’s decision was an abuse of
discretion and an error of law.


             To that end, Main Line maintains, the issue of res judicata was not
waived because: (1) it first arose after pleadings were closed; (2) it was before the
trial court on a motion and in numerous filings; (3) the trial judge stated on the
record, at trial, that the issue was before him; (4) the Township did attempt to take
steps to separate its causes of action; and, (5) there was no step that could have
altered the fact that the Township did not appeal the arbitrators’ decision in the
seventh case.


             In that seventh trial court case, Main Line argues, there was an award
of damages for the sale by Main Line of mulch to a customer who did not use it for



                                          11
landscaping, but rather transported it to another county where it was made into
higher quality mulch. Main Line contends the dates in the original 7 cases before
the magisterial district judge were 84 successive days beginning on May 23, 2012.
It asserts that no imaginative pleading could change the dates for the remaining 6
cases as the final judgement in the seventh case dealt with all 84 of those days.


             Main Line further argues the issue of res judicata was discussed
extensively at trial, with the trial court actively participating.        Main Line
acknowledges that Pa. R.C.P. No. 1030 requires res judicata to be raised in new
matter, in order to give the Township an opportunity to reply. However, it asserts,
at the time it filed its answers, res judicata was not a proper affirmative defense
because the arbitrations had not yet produced the single unappealed decision in favor
of the Township, which later became final. Main Line contends the trial court
permitted the Township to amend its complaints in court at the outset of trial;
however, the Township never filed its amended complaints and they were never
docketed. Thus, Main Line maintains the time for filing a responsive pleading, with
new matter, never began to run. Nevertheless, Main Line asserts, the trial court
permitted the case to be tried on the basis of the unfiled amended complaints, and
by its words on the record, causing Main Line to believe it did not need to delay trial
to file answers and new matter to the six proposed amended complaints.


             Main Line further argues the trial court’s finding that the issue of res
judicata was waived is fundamentally unfair. If the trial court or the Township’s
counsel stated, at or before trial, that the defense was waived, Main Line contends,
it would have asked to recess the trial in order to timely file new matter. Main Line



                                          12
asserts the trial court affirmatively caused the parties to believe the issue was before
the trial court.


              Main Line also argues the Township waived its right to assert that Main
Line waived this issue where the Township: (1) was granted leave to amend its
complaints to attempt to address the issue of res judicata raised by Main Line in its
summary judgment motions; (2) failed to raise the issue of waiver at trial; and, (3)
argued the issue extensively at trial.


              Main Line contends that matters are pled in order to avoid trial by
ambush. Main Line argues that, if anyone was ambushed, it was Main Line. It
asserts the Township was aware of the defense and tried to amend its six remaining
complaints to counter the defense. Unfortunately, Main Line asserts, no amount of
amendment could avoid the fact that there was a final, unappealed and satisfied
judgment dealing with the mulch violations in the exact time period as the six
outstanding complaints.


              As to the merits, Main Line argues it should have prevailed on the basis
of res judicata. It asserts that, under the doctrine of technical res judicata, often
referred to as claim preclusion, when a final judgment on the merits exists, a future
suit between the parties on the same cause of action is barred. Henion v. Workers’
Comp. Appeal Bd. (Firpo & Sons, Inc.), 776 A.2d 362 (Pa. Cmwlth. 2001). Main
Line contends that, in order for technical res judicata to apply, there must be: (1)
identity of the thing sued upon or for; (2) identity of the causes of action; (3) identity
of the person and parties to the action; and, (4) identity of the quality or capacity of



                                           13
the parties suing or being sued. Id. It contends technical res judicata may bar claims
that were actually litigated as well as claims that should have been litigated. Id.
Generally, it argues, causes of action are identical when the subject matter and the
ultimate issues are the same in both the old and the new proceedings.


             Here, Main Line maintains, the identity of the thing sued for is present
as all seven original complaints were identical, and the proposed amended
complaints made the same claims, against the same entities, for days within the same
period as the original complaints. Main Line further argues the causes of action are
identical as all seven original complaints were identical and the proposed amended
complaints made the same exact claims for fines and attorney fees arising out of
mulch sales, which were identical, on identical dates. Main Line also contends the
parties in all seven cases are identical. Further, it asserts, the identity in the quality
or capacity of the parties is present as all the parties were sued in all seven cases in
the same capacity. Additionally, it contends all seven cases address the Township’s
claims against Main Line for mulch-related violations within the time period
encompassed by the final judgment.


             Main Line further points out that the Township has chosen, as the
foundation for its argument that res judicata does not bar its claims, a contention
that the six complaints referred to separate 12-day periods that differ from the period
in the complaint that is the subject of a final judgment. Main Line asserts that the
Township’s argument fails because: (1) the original period in all seven identical
complaints was the same; (2) all seven complaints were identical; (3) although the
Township was permitted to file amended complaints, it never did so; and, (4) even



                                           14
if the Township filed its proposed amended complaints, the periods referenced in
those complaints all fell between May 23, 2012 to August 14, 2013.


                                     2. Analysis
             In its Pa. R.A.P. 1925(a) Opinion, the trial court indicated that its prior
determination (in the first of its six orders issuing non-jury verdicts against Main
Line) that Main Line did not properly assert its res judicata defense, was erroneous.
Tr. Ct., Slip Op., 8/31/15, at 3; see also Main Line Gardens II. As a result, the trial
court proceeded to address the res judicata issue on the merits. Tr. Ct., Slip Op., at
3. Because the trial court acknowledged that it erred in determining Main Line did
not avail itself of the defense of res judicata, and because the trial court addressed
the res judicata issue on the merits, it is unnecessary to address Main Line’s
extensive argument that the trial court erred in its initial determination that Main
Line waived its res judicata defense. Rather, like the trial court, we address the
viability of Main Line’s res judicata defense on the merits.


             “[T]echnical res judicata and collateral estoppel are both encompassed
within the parent doctrine of res judicata, which ‘prevents the relitigation of claims
and issues in subsequent proceedings.’” Weney v. Workers’ Comp. Appeal Bd.
(Mac Sprinkler Sys., Inc.), 960 A.2d 949, 954 (Pa. Cmwlth. 2008) (quoting Henion,
776 A.2d at 365).

             Under the doctrine of technical res judicata, often referred
             to as claim preclusion, ‘when a final judgment on the
             merits exists, a future suit between the parties on the same
             cause of action is precluded.’ [Henion, 776 A.2d at 365].
             In order for technical res judicata to apply, there must be:
             ‘(1) identity of the thing sued upon or for; (2) identity of
             the cause of action; (3) identity of the persons and parties


                                          15
             to the action; and (4) identity of the quality or capacity of
             the parties suing or sued.’ Id. at 366. Technical res
             judicata may be applied to bar ‘claims that were actually
             litigated as well as those matters that should have been
             litigated.’ Id. [(emphasis omitted)]. ‘Generally, causes of
             action are identical when the subject matter and the
             ultimate issues are the same in both the old and the new
             proceedings.’ Id.

             The doctrine of collateral estoppel, often referred to as
             issue preclusion, ‘is designed to prevent relitigation of an
             issue in a later action, despite the fact that the later action
             is based on a cause of action different from the one
             previously litigated.’ Pucci v. Workers’ Comp[.] Appeal
             B[d.] (Woodville State Hosp.), 707 A.2d 646, 647-48 (Pa.
             Cmwlth. 1998).

Weney, 960 A.2d at 954.

             Further, “where a subsequent action is brought to recover damages from
injuries during a different period of time, the ‘thing sued for’ generally is not the
same, and claim preclusion does not apply. Thus an unfavorable determination on
a claim by homeowners that a municipal authority had not provided wholesome
water from 1962 to 1964 did not, in itself, preclude a subsequent action challenging
the quality of the water delivered in 1965. Callery [v. Mun. Auth. of Twp. of Blythe,
243 A.2d 385 (Pa. 1968)].”         Carroll Twp. Auth. v. Mun. Auth. of City of
Monongahela, 603 A.2d 243, 249 (Pa. Cmwlth. 1992) (footnote omitted).


             Here, the trial court determined that “the defense [of res judicata] was
not valid because “[i]n these cases, each of the seven (7) law suits covered a different
period of time and, therefore, the requisite identities are not present.” Tr. Ct., Slip
Op., at 3. No error is apparent in the trial court’s determination.




                                           16
                   More particularly, the Township initiated these matters through the
filing of seven civil complaints in magisterial district court, seeking to recover
$12,000 in fines ($500 per day and per violation for two zoning ordinance
violations)11 for seven discrete 12-day periods in 2012: May 23-June 3; June 4-15;
June 16-27; June 28-July 9; July 10-July 21; July 22-August 2; and, August 3-August
14. R.R. at 604a-24a. After a hearing, the magisterial district court issued separate
notices of judgment against Main Line in the amount of $6,143 on each of the seven
complaints for a total of $43,001. Main Line appealed the magisterial district court
judgments to the trial court.
                   Thereafter, the Township filed complaints against Main Line in each of
the seven actions. R.R. at 59a-181a. Through each complaint, the Township sought
the imposition of per diem fines from May 23, 2012 through August 14, 2013. Id.;
see supra n.2.


                   After civil arbitrations in the seven cases, an arbitration panel entered
an award in favor of the Township in one action in the amount of $21,274.67,12 and
in favor of Main Line in the remaining six actions. R.R. at 182a-88a. The Township
appealed the six arbitration awards entered against it and in favor of Main Line to
the trial court de novo. R.R. at 192a-97a; see Pa. R.C.P. No. 1311(a) (on appeal
from compulsory arbitration “[t]he trial shall be de novo.”) (emphasis added);
Cellutron Prods. Corp. v. Stewart, 300 A.2d 900, 901 (Pa. Super. 1972) (“Where …


         11
              $12,000 is the statutory cap for civil claims in magisterial district courts. See 42 Pa. C.S.
§1515.
          The arbitration panel’s award in favor of the Township was in Case Number 2013-
         12

05036-CV, R.R. at 182, which corresponds to Docket No. CV-328-12 in the magisterial district
court, and which covered the period from August 3 through August 14, 2012. Certified Record,
Item #9, Ex. B at 13.


                                                     17
there is a timely and proper appeal by one of the parties, … the arbitrator’s award
loses its finality and the case is heard anew.”).


             At the outset of the non-jury trial, the Township moved to amend its
complaints in the six actions so that each complaint corresponded to the discrete 12-
day period set forth in the Township’s complaints filed in the magisterial district
court.   R.R. at 405a.     Main Line objected on the ground that the proposed
amendments were untimely and that any of the claims in the complaints were barred
by res judicata. R.R. at 406a. In response, the trial court noted the proposed
amendments would actually shorten the period of violations at issue in the original
complaints; as a result, it asked Main Line’s counsel how Main Line would suffer
prejudice as a result of the proposed amendments. Id. Main Line’s counsel
responded: “We’re not [prejudiced], your Honor.” R.R. at 407a (emphasis added).
As a result, the trial court granted the Township’s motion to amend its complaints.
Id. No error or abuse of discretion is apparent in the trial court’s decision to permit
the amendments.


             To that end, as our Superior Court previously explained:

                    When reviewing a trial court’s ruling on a party’s
             petition to amend we must bear in mind that the trial court
             is granted broad discretion in evaluating amendment
             petitions. Newcomer v. Civil Service Comm’n of
             Fairchance Borough, [515 A.2d 108, 111 (Pa. Cmwlth.
             1986)]. The sound discretion of the trial court will not be
             disturbed on appeal absent a showing of an abuse of that
             discretion. Ecksel v. Orleans Constr. Co., [519 A.2d 1021,
             1027 (Pa. Super. 1987)]. …

                   Pennsylvania Rule of Civil Procedure 1033[(a)]
             provides that:

                                          18
             [a] party, either by filed consent of the
      adverse party or by leave of court, may at any time
      change the form of action, correct the name of a
      party or amend his pleading. The amended pleading
      may aver transactions or occurrences which have
      happened before or after the filing of the original
      pleading, even though they give rise to a new cause
      of action or defense. An amendment may be made
      to conform the pleading to the evidence offered or
      admitted.

[Pa. R.C.P. No. 1033] (emphasis added). This rule has
repeatedly been interpreted as requiring the liberal
evaluation of amendment requests, see [Pa. R.C.P. No.]
1262, in an effort to secure a determination of cases based
upon their merits, Gallo v. Yamaha Motor Corp., U.S.A.,
[484 A.2d 148, 150 (Pa. Super. 1984)], rather than based
upon a mere technicality. Thus, Rule 1033 has been
interpreted to permit amendments to pleadings at any time,
including before, during and after trial. Winterhalter v.
West Penn Power Co., [512 A.2d 1187, 1189 (Pa. Super.
1986)].

       Despite     this   liberal    amendment      policy,
Pennsylvania appellate courts have repeatedly ruled that
an amendment will not be permitted where it is against a
positive rule of law, or where the amendment will surprise
or prejudice the opposing party. Robinson Protective
Alarm Co. v. Bolger & Picker, [516 A.2d 299, 302 n.6 (Pa.
1986)]; Sunman v. Goodge, [539 A.2d 826, 828 (Pa.
Super. 1988)]; Ecksel [v. Orleans Constr. Corp.], 519 A.2d
1021, 1027 (Pa. Super. 1987). …

[T]he lateness of a proposed amendment is only to be
considered ‘insofar as it presents a question of prejudice
to the opposing party.’ Gutierrez v. [Pa. Gas & Water Co.,
507 A.2d 1230, 1232 (Pa. Super. 1986)]. It has been
consistently held that ‘unreasonable delay’, by itself, is an
insufficient ground upon which to base a denial of an
amendment motion. R.P. Clarke Personnel, Inc. v.
Commonwealth Nat’l Bank, [559 A.2d 560, 566 (Pa.
Super. 1989)]. See Carpitella by Carpitella v.

                             19
Consolidated Rail Corp., [533 A.2d 762, 764 (Pa. Super.
1987)] (party must establish more than undue delay before
liberal policy of amendment entrenched in Pennsylvania
case law will be overcome).

The type of prejudice which is required to overcome
Pennsylvania’s liberal amendment policy has been defined
thusly:

             ‘All amendments have this in common: they
      are offered later in time than the pleading which
      they seek to amend. If the amendment contains
      allegations which would have been allowed
      inclusion in the original pleading (the usual case),
      then the question of prejudice is presented by the
      time at which it is offered rather than by the
      substance of what is offered.         The possible
      prejudice, in other words, must stem from the fact
      that the new allegations are offered late rather than
      in the original pleading, and not from the fact that
      the opponent may lose his case on the merits if the
      pleading is allowed ….’

Bata v. Central-Penn Nat’l Bank. of Philadelphia, [293
A.2d 343, 357 (Pa. 1972)], (quoting Fleming, James, Jr.,
Civil Procedure 158 (1965)). … [T]he prejudice inquiry
is limited to an evaluation of whether undue prejudice
exists. Bata, [293 A.2d at 357]; Winterhalter, [512 A.2d
at 1189]. …

We reiterate that a lengthy delay, without more, is not a
sufficient basis for rejecting a petition to amend. This
court has previously held that a party must establish more
than undue delay to overcome Pennsylvania’s liberal
amendment policy. Carpitella, [533 A.2d at 764]; Gallo,
[484 A.2d at 150]. It has similarly been held that the denial
of a motion to amend based solely upon unreasonable
delay constitutes an abuse of discretion. Stouffer v. [Dep’t
of Transp., 562 A.2d 922, 925 (Pa. Cmwlth. 1989),
overruled on other grounds by Solonoski by Solonoski v.
Yuhas, 657 A.2d 137 (Pa. Cmwlth. 1995) (en banc)].



                             20
Horowitz v. Universal Underwriters Ins. Co., 580 A.2d 395, 398-99, 400 (Pa. Super.
1990) (emphasis by underline added).


              Before the trial court here, Main Line made no argument that the
Township’s proposed amendments to its complaints to reflect that each of the six
complaints corresponded to the discrete 12-day periods set forth in the Township’s
complaints filed in the magisterial district court violated a positive rule of law.
Further, as stated above, Main Line conceded it would not suffer prejudice as a result
of the amendments. R.R. at 407a. Indeed, Main Line was aware of the claims
against it, the different time periods, and the damages sought, particularly in light of
the procedural history of all seven of the original matters for which enforcement was
sought. Under these circumstances, no abuse of discretion is apparent in the trial
court’s decision to permit the Township to amend its six complaints to reflect that
each complaint pertained to the discrete 12-day periods set forth in the Township’s
complaints filed in the magisterial district court.


              Moreover, although Main Line argues that the Township did not
actually file its amended complaints after the trial court granted it leave to amend at
the outset of trial, Main Line did not raise this issue in its post-trial motions or in its
concise statement of the errors complained of on appeal pursuant to Pa. R.A.P.
1925(b). R.R. at 541a-43a, 565a-66a.13 Therefore, this issue is waived. Pa. R.C.P.
No. 227.1(b)(2); Diener Brick Co. v. Mastro Masonry Contractor, 885 A.2d 1034,
1039 (Pa. Super. 2005) (issues not raised in post-trial motions are waived for
purposes of appeal); see also Pa. R.A.P. 1925(b)(4)(vii); Commonwealth v. Hill, 16

       13
           Indeed, contrary to its current assertion, in its Rule 1925(b) Statement, Main Line
indicated that the Township did, in fact, file its amended complaints. R.R. at 566a.

                                             21
A.3d 484 (Pa. 2011) (any issues not raised in Rule 1925(b) Statement will be deemed
waived).


             In turn, because the Township’s amended complaints each related to a
different time period in which Main Line violated the zoning ordinance, the “thing
sued for” is not the same, and res judicata does not apply. Callery; Carroll Twp.
Auth. As such, we discern no error in the trial court’s determination that res judicata
does not bar the Township’s claims here.
             In addition, we reject Main Line’s conclusory assertion that the single,
unappealed arbitration panel award entered in favor of the Township was a judgment
for the entire 84-day period from May 23, 2012, through August 14, 2012. To that
end, despite generally asserting that the single, unappealed arbitration award covered
the entire 84-day violation period, Main Line, which bore the burden of proving res
judicata applied, see, e.g., Interim House, Inc. v. Philadelphia Zoning Board of
Adjustment, 387 A.2d 511 (Pa. Cmwlth. 1978), does not support this assertion with
citation to the record or legal authority. And, our independent review of the certified
record belies Main Line’s assertion.


             More particularly, prior to arbitration, the Township filed a Pre-
Arbitration Memorandum in the seven suits through which it requested the following
relief: “$43,001.00 ($500 per diem fine for 84 days from May 23, 2012 through
August 14, 2012) [and] $105,921.68 (reasonable attorney’s fees)” for a “Total:
$148,922.68.” Certified Record (C.R.), Item #10, Ex. C. at 4 (emphasis in original)
(footnote omitted). The Pre-Arbitration Memorandum further states: “There are
seven different matters for violation periods of 12 days each. The total award should



                                          22
be divided [into] seven equal parts of $21,274.67.” Id. (bolding in original).
Ultimately, the arbitration panel entered an award in favor of the Township in one
action in the amount of $21,274.67 (which directly corresponds to the amount the
Township sought in each one of the seven actions), and in favor of Main Line in the
remaining six actions. Thus, the trial court reasonably concluded that the arbitration
panel’s single award in favor of the Township pertained to only one of the seven
discrete 12-day violation periods. R.R. at 182a; see also R.R. at 426a (testimony of
Township Manager).
             This conclusion is consistent with the fact that the arbitration panel’s
jurisdiction was limited to damage claims of $50,000 or less. See C.C.R.C.P.
1301.1(a). As such, if, as Main Line contends, the Township’s complaints pertained
to the entire 84-day enforcement period, the damages sought would have exceeded
the arbitration panel’s jurisdictional limit.   Thus, although the Township was
precluded from challenging the arbitrators’ award in the single case from which no
appeal was taken, see, e.g., Dyer v. Travelers, 572 A.2d 762 (Pa. Super. 1990), the
Township was not precluded from challenging the remaining six arbitration awards
entered in favor of Main Line, which the Township timely appealed, and which, as
discussed above, related to discrete time periods for the violations.


             For all of the foregoing reasons, Main Line’s res judicata claim lacks
merit.


                 B. Alleged Modification of Arbitrators’ Award
                                1. Contentions
             Main Line next argues the trial court’s Pa. R.A.P. 1925(a) Opinion is
erroneous. Specifically, Main Line reiterates its assertion that the seventh case was


                                          23
final when the Township did not appeal the arbitration panel’s decision entered in
favor of the Township. Main Line contends the trial court revisited that final case
and decided it could read the minds of the arbitrators and modify the final decision.
Main Line maintains there are two reasons the trial court could not modify that
arbitration award. First, Main Line argues, the trial court did not have jurisdiction
to alter a final decision. Main Line asserts the case was final, the award was reduced
to judgment, and it paid the judgment. In fact, Main Line notes, it did not appeal,
the Township did not appeal, and the trial court lacked jurisdiction to effectively
appeal the decision nunc pro tunc on the Township’s behalf and render a decision
on that appeal. Further, Main Line contends there is only one way the Rules of Civil
Procedure permit a trial court to modify an arbitration panel’s decision, through a de
novo trial after a timely appeal is filed.


                                       2. Analysis
             While not entirely clear, it appears that Main Line’s argument on this
point stems from the statements in the following excerpt of the trial court’s Pa.
R.A.P. 1925(a) Opinion:

                   From the amount of the award it is clear that the
             [b]oard of [a]rbitrators considered only the first of the
             seven (7) twelve (12) day periods and imposed a fine and
             allowable attorneys’ fees and costs for that period of time.
             …

             [A]s noted above, each of the seven (7) cases covered a
             distinct and separate period of time and, therefore, the
             doctrine of res judicata does not apply. It is true that in
             their original formulations each of the seven (7)
             complaints [filed by the Township] sought the imposition
             of fines for all seven (7) twelve (12) day periods of time.
             However, the decision of the [arbitrators] in the first (1 st)
             of the cases cannot be viewed as having made an award

                                             24
             for any of those time periods except the first (1 st) one.
             Thereafter, the amendments to the other complaints acted
             to preclude [the Township] from recovering more than
             once for any one (1) specific period of time. Thus, the
             causes of action were not identical and the doctrine of res
             judicata is inapplicable.

Tr. Ct., Slip Op., at 2-4 (emphasis added).

             Contrary to Main Line’s assertions, the trial court did not alter the final,
unappealed arbitration award entered in favor of the Township. Rather, it merely
noted the Township sought the imposition of fines, attorney fees, and costs for seven
discrete 12-day periods, and the arbitration panel’s award issued in favor of the
Township only related to one of those periods. As explained above, the trial court’s
determination that the arbitration panel’s award in favor of the Township in one of
the seven cases pertained to only one of the seven separate and discrete 12-day
violation periods is supported by the record.


             In short, the arbitration panel issued seven separate awards, one in favor
of the Township and six in favor of Main Line. No error is apparent in the trial
court’s characterization of the arbitration panel’s awards as relating to seven discrete
periods, or, as discussed above, its determination that the single, unappealed
arbitration award entered in favor of the Township did not bar the Township’s
remaining six suits on res judicata grounds.


                                  C. Attorney Fees
                                   1. Contentions
             As a final issue, Main Line argues the trial court’s award of attorney
fees was based on speculation rather than evidence. More specifically, it asserts the



                                          25
trial court committed three errors in its award of attorney fees. First, Main Line
contends, the Township Solicitor argued that the Township could recover attorney
fees, following an enforcement notice, even on matters in which it did not prevail.
Main Line maintains there were 16 items in the original enforcement notice.
However, it argues, there was 1 issue in the enforcement citation and the 7
complaints. Main Line asserts the evidence presented sought to recover all fees
incurred for all 16 matters in the enforcement notice, even though only one matter
was the subject of the seven enforcement citations.


              Main Line further argues that the Township only prevailed on 2 of the
16 issues. With no evidence to break down the invoices by issue, Main Line asserts,
the trial court either awarded attorney fees as to a matter in which the Township did
not prevail or it guessed at the amount it awarded, both of which were error.


              Main Line acknowledges that attorney fees are authorized by Section
617.2(a) of the Pennsylvania Municipalities Planning Code (MPC). 14 It contends
that provision authorizes attorney fees against persons who violate or permit
violations of a zoning ordinance. Main Line argues nothing in that statutory
provision authorizes a municipality to recover attorney fees, where the person was
found not to have violated the zoning ordinance. Main Line asserts that provision
does not state that a municipality may recover its attorney fees merely because it
issues an enforcement notice; rather, there must be a finding of a violation.




       14
         Act of July 31, 1968, P.L. 805, added by the Act of December 21, 1988, as amended, 53
P.S. §10617.2(a).

                                             26
             Main Line contends the trial court committed a second error by basing
its conclusion on speculation rather than evidence. It argues the attorney fee invoices
the Township submitted begin right after the Township issued the zoning
enforcement notice containing the 16 alleged violations. Main Line asserts only one
of those alleged violations related to mulch and became the subject of the citations.
It maintains the complaints before the trial court did not address any of the other 15
issues. Main Line argues the bill for attorney fees does not distinguish between these
16 issues or provide any guidance as to what portion of the bill relates to the wood
chip issue. Main Line asserts an award cannot be based on speculation or conjecture;
rather, it must be based on evidence. See Smith v. Bell Tel. Co. of Pa., 153 A.2d
477 (Pa. 1959).


             Main Line argues there is no evidence here as to what portion of the
Township Solicitor’s bills relate to the wood chip issue. It asserts a reasonable mind
could do nothing more than guess as to how much the Township paid in attorney
fees related to the wood chip issue alone. To that end, Main Line contends the
Township Solicitor admitted the invoices were not itemized in a way that the trial
court could discern which portion of the invoices related to the wood chip issue. See
R.R. at 478a-86a. On the basis of this testimony, Main Line argues, the trial court
deemed itself able to discern the amount billed to the Township relating to the wood
chip issue and to classify damages into the distinct 12-day periods referred to in the
Township’s six amended complaints.


             Main Line contends the trial court’s third error was ignoring the fact
that the amount of attorney fees the Township incurred for wood chip-related



                                          27
litigation was already established by the unappealed final decision in the seventh
case issued by the arbitration panel. It argues the decision in the seventh case
covered the wood chip issue in a period that was included in all of the dates in the
other six proposed amended complaints. Main Line asserts it paid the judgment in
that seventh case, thus satisfying the obligation.
                                     2. Analysis
             Responding to Main Line’s argument that the trial court erred in
awarding attorney fees where the evidence the Township presented commingled
allowable fees with those that were not recoverable, the trial court stated that, based
on the evidence presented, it was able to make a determination as to attorney fees
with reasonable accuracy. No error is apparent in that determination.


             Pursuant to Section 617.2(a) of the MPC:

             Any person, partnership or corporation who or which has
             violated or permitted the violation of the provisions of any
             zoning ordinance enacted under this act or prior enabling
             laws shall, upon being found liable therefor in a civil
             enforcement proceeding commenced by a municipality,
             pay a judgment of not more than $500 plus all court costs,
             including reasonable attorney fees incurred by a
             municipality as a result thereof. …

53 P.S. §10617.2(a) (emphasis added). “[A]n award of costs and attorney fees
pursuant to Section 617.2 of the MPC is not limited to costs and fees incurred as a
result of the action before the [magisterial district judge,] but includes all costs and
attorney fees incurred as a result of the violation, which may encompass appeals
from the enforcement notice.” Borough of Bradford Woods, 799 A.2d at 991.




                                          28
              “In assessing the reasonableness of attorney’s fees and costs it is
necessary to look at the amount of work performed, the character of services
rendered, the difficulty of the problems involved, and the professional skill and
standing of the attorney in the profession.” Twp. of S. Whitehall v. Karoly, 891
A.2d 780, 784 (Pa. Cmwlth. 2006) (citing In re Trust Estate of LaRocca, 246 A.2d
337, 340 (Pa. 1968)). Further, in LaRocca, the Pennsylvania Supreme Court stated:

              The amount of fees to be allowed to counsel, always a
              subject of delicacy if not difficulty, is one peculiarly
              within the discretion of the court of first instance. Its
              opportunities of judging the exact amount of labor, skill
              and responsibility involved, as well as its knowledge of the
              rate of professional compensation usual at the time and
              place, are necessarily greater than ours, and its judgment
              should not be interfered with except for plain error. The
              allowance or disallowance of counsel fees rests generally
              in the judgment of the court of the first instance and its
              decision will not be interfered with except for palpable
              error.

Id. at 340.


              In addition, “[o]nce the prevailing party has established the relatedness
of the claims it is the opposing party’s burden to establish a basis for segregating the
hours spent on the successful and unsuccessful claims.” Karoly, 891 A.2d at 786
(quoting Okot v. Conicelli, 180 F. Supp. 2d 238 (D. Me. 2002)) (emphasis added).


              Here, our review of the record reveals that the Township Solicitor
testified regarding the amount of work performed, the character of the services
rendered, the difficulty of the problems involved, and his professional skill and
standing in the profession. R.R. at 470a-79a. Further, he provided sufficiently



                                          29
detailed testimony concerning the amount of attorney fees the Township incurred as
a result of the enforcement proceedings as those fees pertained to Main Line’s zoning
ordinance violations relating to the dumping, storing, transferring, or processing of
tree waste in the form of wood chips. R.R. at 470a-79a, 484a-86a. Additionally, the
Township presented the Township Solicitor’s invoices. C.R., Tr. Ct., Non-Jury
Trial, 11/3/14, Ex. P-8. Those invoices specifically excluded the attorney fees
awarded by the arbitration panel in the first of the seven cases before the arbitration
panel from which no appeal was taken. Id.


             Although Main Line asserts the invoices are not sufficiently detailed to
indicate more precisely which invoices relate to the wood chip issue, the Township
Solicitor testified “the primary issue was the storage of wood chips, the collection
of wood chips and the sending wood chips off in tractor trailers.” R.R. at 485a. The
Township Solicitor further explained, “[t]here were, as indicated in previous
testimony, 16 different allegations [in the Township’s enforcement notice], but I
think that was, most of them were peripheral to the wood chip issue.” R.R. at 172a.
He also stated that, after the ZHB’s decision upholding the enforcement notice in
May 2012, “almost a hundred percent of the fees were associated with the wood chip
issue.” R.R. at 485a. Ultimately, the trial court awarded about half (57%) of the
total attorney fees requested by the Township as reflected in the Township
Solicitor’s invoices.


             Further, once the Township established the relatedness of its claims,
Main Line bore the burden to establish a basis for segregating the hours spent on
successful and unsuccessful claims. Karoly. Here, Main Line made no attempt to



                                          30
segregate the hours spent on the wood chip issue from any of the other issues
involved in the enforcement proceedings on which the Township did not prevail.


             Finally, we reject Main Line’s contention that the trial court ignored the
fact that the amount of attorney fees the Township incurred for wood chip-related
litigation was already established by the unappealed arbitration panel decision in
favor of the Township as that decision covered the issue in a period that
encompassed all the dates in the other six amended complaints. More particularly,
in light of our analysis above, that the arbitration panel’s decision in favor of the
Township related to only one of seven discrete periods, this claim fails. As such, no
error is apparent in the trial court’s award of attorney fees to the Township.


             Based on the foregoing, we affirm.




                                        ROBERT SIMPSON, Judge




                                          31
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Board of Supervisors                  :
of Willistown Township                :   No. 1434 C.D. 2015
                                      :       1456 C.D. 2015
            v.                        :       1460 C.D. 2015
                                      :       1549 C.D. 2015
Main Line Gardens, Inc.               :       1573 C.D. 2015
and Coffman Associates, LLC           :       1574 C.D. 2015
                        Appellants    :


                                 ORDER

           AND NOW, this 9th day of May, 2018, the orders of the Court of
Common Pleas of Chester County are AFFIRMED.




                                     ROBERT SIMPSON, Judge